Citation Nr: 1736504	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  08-30 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville,Tennessee


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy associated with a lumbar spine disability.

3.  Entitlement to an initial rating excess of 10 percent for left lower extremity radiculopathy associated with a lumbar spine disability.

4.  Entitlement to a compensable rating for bilateral hearing loss.

5.  Entitlement to a compensable rating for allergic rhino-sinusitis.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to December 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal  of an October 2014 rating decision by the Department of Veterans Affairs (VA) regional office (RO) in Nashville, Tennessee.

A claim for TDIU is part and parcel of an increased-rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran filed a claim of entitlement to TDIU in April 2008 that was ultimately denied in the June 2015 Board decision.  The Veteran then filed a motion for reconsideration of the Board decision in July 2015, which was denied in May 2017.  Moreover, the June 2015 Board decision and July 2015 reconsideration noted that the Veteran was last unemployed in February 2011, and the evidence received since June 2015 does not indicate a change in the Veteran's employment status to warrant adjudication of entitlement to TDIU in connection with the current appeal.  

In a June 2015 decision, the Board referred the issues of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for diabetes, and entitlement to a rating in excess of 40 percent for a lumbar spine disability.  The record does not show that those issues have been addressed by the Agency of Original Jurisdiction and so those issues are again referred for appropriate action.  

The issue of entitlement to an increased rating for allergic rhino-sinusitis is remanded to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Asthmas was not incurred in or aggravated by service and is not proximately due to, the result of, or aggravated by service-connected disability.


2.  Bilateral hearing loss is manifested by pure tone thresholds no greater than 34 decibels in the right ear and 34 decibels in the left ear and speech recognition no worse than 84 percent in the right ear and 84 percent in the left ear.

3.  Right lower extremity radiculopathy is manifested by an overall disability comparable to no more than moderate incomplete paralysis with pain and loss of sensation in the right lower extremity. 

4.  Left lower extremity radiculopathy is manifested by an overall disability comparable to no more than moderate incomplete paralysis with pain and loss of sensation in the left lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for asthmas are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, and Tables VI, VII (2016).

2.  The criteria for an initial rating in excess of 10 percent for right lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 U.S.C.A. § 4 .124a, Diagnostic Codes 5242-8620 (2014).

3.  The criteria for a rating in excess of 10 percent for left lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 U.S.C.A. § 4.71a, Diagnostic Codes 5242-8620 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA will notify a Veteran and assist a claimant in obtaining evidence necessary to substantiate claim, but VA is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claims. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016).

The record shows that all available pertinent treatment records, to include service medical records and available post-service VA and private treatment records, have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  Moreover, the Veteran has been provided the appropriate VA examinations and appropriate notice.  Accordingly, the Board finds that VA met the duties to notify and assist and will address the merits of the claims.

Service Connection

The Veteran claims that asthma was incurred in service was caused or aggravated by service-connected rhino sinusitis.

Service connection can be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection can also be established for disability that is proximately due to or the result of, or aggravated by, service-connected disability.  38 C.F.R. § 3.310 (2016).

The Veteran's service medical records are silent as to any asthma, and the Veteran's VA treatment records show he has been followed for asthma since July 1999.  The Veteran was provided a VA examination in December 2010 that opined it was less likely that bronchial asthma developed in service.  In June 2014, the Board remanded the claim for a VA medical opinion from the same examiner because the prior opinion was too conclusory.  The examiner provided a December 2014 VA medical opinion that it was less likely than not that the Veteran's asthma was related to active service, reasoning that it was related to a combination of genetic factors and environmental allergens.  The Veteran is service-connected for allergic rhino-sinusitis.  

A December 2015 VA supplemental opinion shows a diagnosis of asthma.  The examiner opined that asthma was less likely as not due to service-connected rhino-sinusitis.  The examiner found that there was no evidence that rhino-sinusitis caused or aggravated asthma.  The examiner noted that the cause of asthma was unknown and was multifactorial.  The examiner cited literature explaining the factors, and noting that asthma was more common in individuals with allergic rhinitis.  Nonetheless, the examiner found it was less likely that the Veteran's asthma was caused or aggravated by rhino-sinusitis.

The Veteran has not submitted any contrary competent evidence that shows that his asthma was incurred in or aggravated by service, or was caused or aggravated by service-connected rhino-sinusitis.  While the Veteran himself has asserted such as connection, the Board finds that his lay statements are not competent evidence because the determination of the cause of asthma is a medical determination.  The Veteran is not shown to have the necessary medical training to provide such an opinion.  Therefore, his statements regarding etiology are not competent.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board finds that the most probative and persuasive evidence of record is the VA examination and supplementary opinions which found that it was less likely that asthma was due to service or caused or aggravated by service-connected rhino-sinusitis.

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for asthma.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107 (West 2014).


Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case before VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

Bilateral Hearing Loss 

The Veteran's bilateral hearing loss is assigned a 0 percent rating, pursuant to 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).  The Veteran contends that a higher rating is warranted.

Ratings of hearing loss range from 0 percent to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI (2016).  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  If impaired hearing is service-connected in only one ear, in order to determine the percentage rating from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of Level I, subject to the provisions of 38 C.F.R. § 3.383, 4.85(f) (2016). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85 (2016).  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2016).

At a September 2014 audiological evaluation, pure tone thresholds, in decibels, were:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
25
70
LEFT
15
25
25
70

The average decibel loss in the right ear was 34 decibels and in the left ear was 34 decibels.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 84 percent in the left ear.

Using Table VI, the audiometric test results show that, at its most severe, the Veteran's had hearing acuity of Level II in the right ear and Level II in the left ear. 38 C.F.R. § 4.85. Level II hearing acuity in the right ear combined with Level II hearing acuity in the left ear warrants a 0 percent rating. 

The Veteran has not submitted any medical evidence indicating that his hearing loss disability is more severe than exhibited at the audiological evaluation of record.  Therefore, the Board finds that the Veteran's demonstrated level of hearing impairment does not support an increased rating evaluation.  

The Board acknowledges the Veteran's assertions with respect to this claim.  The Veteran can attest to factual matters of which he has first-hand knowledge, such as perceived hearing difficulty.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  However, a determination of whether the Veteran's perceived hearing difficulty is an actual loss of hearing acuity due to loss of sensorineural functionality requires appropriate medical testing and is not subject to lay evidence.  The Veteran submitted any competent evidence in support of the claim that supports a higher rating. 

Accordingly, the Board finds that the preponderance of the competent and probative evidence is against the assignment of a higher rating for bilateral hearing loss.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107 (West 2014).

Radiculopathy of the Right and Left Lower Extremities

The Veteran's radiculopathy of the right and left lower extremities has been rated 10 percent pursuant to 38 C.F.R. § 4.124, Diagnostic Codes 5242-8620 (2016).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  The additional Diagnostic Code is shown after a hyphen.  Thus, the ratings are assigned for sciatic disability due to neuritis associated with the lumbar spine disability.  

Neurological disorders are ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function. In rating peripheral nerve injuries and their residuals, attention is given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2016). 

Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. The maximum rating to be assigned for neuritis not characterized by such organic changes will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2016).  Thus, disabilities rated under Diagnostic Code 8620 are rated in accordance with the rating criteria under Diagnostic Code 8520.

Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve, warrants a 10 percent rating.  Moderate incomplete paralysis of the sciatic nerve warrants a 20 percent rating.  Moderately severe incomplete paralysis warrants a 40 percent rating.  Severe paralysis, with marked muscular atrophy, warrants a 60 percent rating.  Complete paralysis where the foot dangles and drops, there is no active movement possible below the knee, and flexion of knee is weakened or (very rarely) lost warrants an 80 percent rating.  Pertinent to the rating of neurological conditions, the term incomplete paralysis indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, Note (2016).

At a September 2014 VA examination of the lumbar spine, strength of the hips, knees, ankles, and toes was found to be 5/5, and there was no muscle atrophy.  Sensation to light touch was normal, but deep tendon reflexes were absent.  Pain was described as mild and intermittent in each lower extremity.  The examiner identified no additional symptoms of radiculopathy.  The examiner diagnosed mild radiculopathy in both lower extremities.  

The same manifestations were documented at a September 2014 VA neurological examination, normal sensation to light touch and mild, intermittent pain in each leg, and normal strength.  Deep tendon reflexes were more responsive at 1+/4+ at the ankles, but still absent at the knees.  The examiner found no degree of paralysis in the lower extremity nerves and diagnosed mild radiculopathy in both lower extremities.  

Based on the above, the Board determines that the Veteran's radiculopathy of the right and left lower extremities does not warrant a rating in excess of 10 percent for either extremity.  In this case, the Veteran has no loss of strength or muscle atrophy associated with his right and left lower extremity disabilities.  The manifestations are limited to some loss or inhibition of deep tendon reflexes and mild, intermittent pain.  A rating in excess of 10 percent requires a severity that is moderate, and the Board determines that degree of severity is not more closely approximated by the Veteran's mild, intermittent pain and inhibition of deep tendon reflexes with normal strength and sensation.  The Board finds that the symptoms most nearly approximate mild symptomatology.  Accordingly, the Board finds that the preponderance of the evidence is against the claims for ratings in excess of 10 percent for right and left lower extremity radiculopathy.  Therefore, the claims must be denied.  38 U.S.C.A. § 5107 (West 2014).


ORDER

Entitlement to service connection for asthma is denied.

Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy is denied.

Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy is denied.

Entitlement to a compensable rating for bilateral hearing loss is denied.

REMAND

In a January 25, 2017, statement, the Veteran indicated that he had recently met with his physician to discuss the results of a CT scan and claimed to be submitting the treatment notes.  However, the only VA record associated with that statement was a notice of the scheduled appointment on January 13, 2017.  Further, a previous submission by the Veteran on January 4, 2017, included treatment notes from November and December 2016, but prior to that the most recent VA treatment notes of record are dated in early December 2014.   Therefore, there are outstanding, relevant treatment notes that need to be obtained in connection with the Veteran's sinusitis rating claim.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).
In addition, in this statement, the Veteran discussed manifestations of his allergic rhino-sinusitis that suggested that the disability had increased in severity since the most recent examination in October 2014.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Consequently, the Board concludes that the appeal must be remanded so that an additional VA examination could be scheduled to assess the current nature and severity of the sinusitis. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records pertinent to the Veteran's claims, to include VA treatment notes dated from December 2014 to the present.

2.  Then, schedule the Veteran for a VA examination with a medical doctor to determine the severity of allergic rhino-sinusitis.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed, including, but not limited the Veteran's November 2016 CT scan.

3.  Readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


